PER CURIAM:
Frank M. Neff appeals the district court’s order denying his motion for reconsideration of a prior order dismissing his hybrid complaint seeking relief pursuant to 42 U.S.C. § 1983 (2000) and 28 U.S.C. § 2241 (2000). To the extent Neff appeals the denial of relief under § 2241, he may not do so unless a circuit judge or justice issues a certificate of appealability. A certificate of appealability will not issue ab*504sent a “substantial showing of hte denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A habeas petitioner meets this standard by demonstrating that reasonable jurists would find that his constitutional claims are debatable and that any dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001). We have independently reviewed the record and conclude that Neff has not made the requisite showing. Therefore, we deny a certificate of appealability as to Neffs § 2241 claims.
To the extent that Neff appeals the denial of his motion to reconsider the denial of relief on his § 1983 claim, we find no error in the district court’s decision. See Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). Accordingly, we affirm on the reasoning of the district court as to Neffs § 1983 claim. See Neff v. Warden, Maryland House of Corr., No. CA-04-2327-RDB (D. Md. filed Sept. 17, 2004 & entered Sept. 20, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED IN PART, AFFIRMED IN PART